Order entered April 1, 2013




                                        In The
                                 Qtourt of Zppta(
                       ififtlj 1Oitrtct of Z1rcxa at Oatta
                                  No, 05-12-00471-CV

                              ME1)O PJETROVIC. Appellant

                                          V.

 4HG FANNIN INVESTMENTS, EEC, KYLE PAYNE, AND MARY PAYNE, Appellees

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No, 11-13439-C

                                       ORDER
      Before the Court is appellees’ May 23, 2012 Motion To Dismiss Appeal For Lack Of

Jurisdiction Based Upon No Standing.   Based on our opinion of this date, the motion is

DENIED.


                                               Is!     ROBERT M. FILLMORE
                                                       JUSTICE